Woodwaed, J.:
The State Industrial Commission has made an award of five dollars and seventy-seven cents per week to the claimant, based upon the death of her seventeen-year-old-son, who was killed in an accident on the premises of the defendant on the 21st day of June, 1919. The boy was getting nine dollars a week at the time of his death, and was paying his mother five dollars per week for board and lodging. The family consisted of a father and mother, a girl of fourteen years of age and another of five years, in addition to the son. The father was earning at least thirty dollars per week; the evidence indicates a considerably larger amount. The father says that he gave the boy money for clothes and amusements, and it cannot be said that the mother of this boy, under these circumstances, was in any degree dependent upon the deceased son. The learned Deputy Attorney-General, who is astute in discovering evidence to sustain awards by the State Industrial Commission, does not suggest the presence of any such evidence in this case, and we are unable to find any. The award should be reversed. All concur. Award reversed and claim dismissed.